IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00062-CR

                  EX PARTE NIYAH LAVONNE WILLIAMS


                           From the 443rd District Court
                                Ellis County, Texas
                             Trial Court No. 19-011 HC


                           MEMORANDUM OPINION

       Niyah Lavonne Williams appeals the denial of her application for writ of habeas

corpus seeking a pretrial bail reduction. Williams has filed a motion to dismiss her appeal

stating that the appeal is now moot. The motion is signed by both Williams and her

attorney.

       Williams’s motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.2(a).


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed March 20, 2019
Do not publish
[CR25]